DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-14 & 16-21 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “the sensor is configured to detect at least one of a location of the landing surface relative to the outboard end of a respective one of the pair of articulated appendages, motion of the landing surface relative to the outboard end of the respective one of the pair of articulated appendages, and a slope of the landing surface when the pair of articulated appendages is in the ground configuration” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 18, 
The prior art does not disclose or suggest the claimed “at least one sensor located at the outboard end of the articulated appendage and configured to detect at least one of a location of the landing surface relative to the outboard end of the articulated appendage, motion of the landing surface relative to the outboard end of the articulated appendage, and a slope of the landing surface when the articulated appendage is in the ground configuration” in combination with the remaining claim elements as set forth in claim 18.  

The prior art does not disclose or suggest the claimed “detecting at least one of a location of the landing surface relative to the outboard end of a respective one of the pair of articulated appendages, motion of the landing surface relative to the outboard end of the respective one of the pair of articulated appendages, and a slope of the landing surface when the pair of articulated appendages is in the ground configuration” in combination with the remaining claim elements as set forth in claim 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference James (Pub No. US 2020/0017208 A1) discloses an VTOL aircraft/vehicle, a fuselage, a pair of articulated appendages coupled to the fuselage, a plurality of airfoil segments, moveable between a ground configuration and a flight configuration, a pair of inboard airfoil segments, and a pair of outboard airfoil segments that support the aircraft in the ground configuration.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647